 Case 2:19-cv-00539-DRH-AYS Document 38 Filed 02/08/21 Page 1 of 3 PageID #: 673




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
FREEDOM MORTGAGE CORPORATION,
                                    Plaintiff,                         ORDER ADOPTING REPORT
                                                                       AND RECOMMENDATION IN
                                                                       PART
 - against -                                                           2:19-cv-539 (DRH) (AYS)
PETA-GAYE T. GORDON AKA PETA-GAYE
GORDON, EVADNEY D. GORDON, AMERICAN
SURETY COMPANY,
                                     Defendants.
-------------------------------------------------------------------X

   HURLEY, Senior District Judge:

            Presently before the Court is the Report and Recommendations of Magistrate

   Judge Anne Y. Shields, dated August 10, 2020 (the “R&R”) [ECF 36], recommending

   that the Court grant Plaintiff’s motion for summary judgment against Defendants

   Peta-Gaye T. Gordon AKA Peta-Gaye Gordon and Evadney D. Gordon (together the

   “Gordon Defendants”), motion for default judgment against American Surety

   Company (“ASC”), and motion to dismiss the Gordon Defendants’ twenty-two

   affirmative defenses and five counterclaims. More than fourteen (14) days have

   passed since service of the R&R and no objectives have been filed.

            Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this

   Court has reviewed the R&R for clear error. As to Plaintiff’s motion for summary

   judgment against the Gordon Defendants, the Magistrate found that “Plaintiff has

   proven the first two elements of its foreclosure claim: the existence of an obligation

   secured by a mortgage and a default on that obligation by the debtor” and, on the

   third element, that “there is no triable issue of fact with respect to Plaintiff’s


                                                     Page 1 of 3
Case 2:19-cv-00539-DRH-AYS Document 38 Filed 02/08/21 Page 2 of 3 PageID #: 674




 compliance with the condition precedent requiring that notice of default be mailed to

 the Gordon Defendants.” R&R at 7–10. As to Plaintiff’s motion for default judgment

 against ASC, the Magistrate deemed Plaintiff’s allegations of liability against ASC

 “conceded.” Id. at 13. And as to Plaintiff’s motion to dismiss the Gordon Defendants’

 affirmative defenses and counterclaims, the Magistrate deemed the defenses and

 counterclaims “abandoned.” Id. at 14.

       Though the R&R recommended granting Plaintiff’s motions in their entirety,

 it does not address Plaintiff’s damages. “Upon a finding of liability, the court must

 conduct an inquiry sufficient to establish damages to a ‘reasonable certainty.’”

 Eastern Sav. Bank, FSB v. Rabito, 2012 WL 3544755, at *7 (E.D.N.Y. Aug. 16, 2012)

 (quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir.

 1999)).   “An allegation—other than one relating to the amount of damages—is

 admitted if a responsive pleading is required and the allegation is not denied.” Fed.

 R. Civ. P. 8(b)(6); see also Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973

 F.2d 155, 158 (2d Cir. 1992) (“While a party’s default is deemed to constitute a

 concession of all well pleaded allegations of liability, it is not considered an admission

 of damages.”).

       Without a basis to assess Plaintiff’s damages—e.g., the outstanding principal

 balance, the interest accrued on the outstanding principal—the Court cannot adopt

 the R&R to the extent it purports to grant such relief. Therefore, the Court must

 deny Plaintiff’s motion with respect to damages. Assets Recovery Ctr. Inv., LLC v.

 Smith, 2015 WL 13741871, at *7 (E.D.N.Y. Sept. 22, 2015). However, Plaintiff will




                                        Page 2 of 3
Case 2:19-cv-00539-DRH-AYS Document 38 Filed 02/08/21 Page 3 of 3 PageID #: 675




 be afforded leave to renew the motion so it can provide the Court with a basis to

 determine damages with “reasonable certainty.” See, e.g., id.; OneWest Bank, N.A. v.

 Hawkins, 2015 WL 5706945, at *12 (E.D.N.Y. Sept. 2, 2015) (“With respect to

 plaintiff’s remaining requests for damages and attorneys’ fees, the Court respectfully

 recommends the motion for damages be denied at this time without prejudice to

 resubmitting the request with the additional supporting information and explanation

 discussed herein.”), adopted 2015 WL 5706953 (E.D.N.Y. Sept. 28, 2015).

       Accordingly, the Court ADOPTS the R&R in part. For the reasons set forth in

 the R&R, Plaintiff’s motion for summary judgment against the Gordon Defendants is

 GRANTED as to liability, Plaintiff’s motion for default against ASC is GRANTED as

 to liability, and Plaintiff’s motion to dismiss the Gordon Defendants’ affirmative

 defenses and five counterclaims is GRANTED.         Plaintiff’s motion for summary

 judgment against the Gordon Defendants is DENIED with respect to damages, and

 Plaintiff’s motion for default judgment against ASC is DENIED with respect to

 damages. Plaintiff is GRANTED leave to renew its motions for summary judgment

 and for default judgment within thirty (30) days. Any defendant who wishes to

 oppose Plaintiff’s renewed motions may do so within fifteen (15) days of the date the

 renewed motions are filed.

 SO ORDERED.

 Dated: Central Islip, New York                s/Denis R. Hurley
        February 8, 2021                       Denis R. Hurley
                                               United States District Judge




                                      Page 3 of 3
